Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending and they are presented for examination.
Applicant's request for reconsideration the advisory action of the finality of the rejection of the last Office action is persuasive and, therefore, the advisory that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 01/04/2022. As to claims 3, 4 and 5 are lack of antecedent basic and are rejected as follows:
As to claim 3, line 3, it is not clearly indicated whether “an addition command” refers to “an addition command” in line 12 of claim 1. It should be amended as “the addition command”; lines 6 and 
As to claim 4, line 3, it is not clearly indicated whether “an addition command” refers to “an addition command” in line 12 of claim 1. It should be amended as “the addition command”; lines 6 and 10, it is not clearly indicated whether the “a processor” refers to “a processor” in line 3 of claim 3. It should be amended as “the processor”.
As to claim 5, line 6- 8, it is not clearly indicated whether “an addition command” refers to “an addition command” in line 12 of claim 1. It should be amended as “the addition command”; lines 6 and 10, it is not clearly indicated whether the “a processor” refers to “a processor” in line 8 of claim 3. It should be amended as “the processor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyser (US 2008/0104608 A1) El-Charif (US 2017/0093970 A1).



As to claims 1, 6 and 7, Hyser teaches an information processing system comprising:
an information processing apparatus (virtual machine monitor (VMM), paragraph [16], Fig. 1) including a first processor (physical machine associated with CPUs, paragraph [16], Fig. 1); and
CPU, 146 couple to storage 148), the first processor (physical machine associated with CPUs, paragraph [16]) is configured (physical machine (CPUs) associated with the VMM 132 intercepts requests for resources… for proper allocation of the physical resources of the physical machine 100 can be performed, paragraph [16]) to:
control resource allocation to a first virtual machine that operates on the
information processing apparatus (the physical machine (CPUs) associated VMM 132 intercepts request for resources from OS in the respective virtual machines 112, 114(of physical machine) so that proper allocation of the physical resources of the physical machine can be performed, paragraph [16]) and executes a virtual load balancer that distributes a first load to a plurality of second virtual machines (If the average workload per virtual machine (total workload divided by the number of virtual machines) exceeds the threshold, then the load balancer 138 can start up virtual machines to reduce the average workload per virtual machine, paragraph [31];the load balancer 138 determines (at 206) whether the existing virtual machines can handle the new workload. The determination of whether a virtual machine can handle new workload is based on a comparison of the existing load condition of the virtual machine with some predefined threshold, paragraph [129]);
monitor a second load of the virtual load balancer executed by the first virtual machine (Effectively, a hysteresis band can be defined where a virtual machine is disabled if the average workload falls below the bottom of the band, but a virtual machine is enabled if the average workload rises above the top of the band, paragraph [32]);
notify, when the second load exceeds a predetermined first threshold value, an occurrence of an overload to the management apparatus (If the average workload per virtual machine (total workload divided by the number of virtual machines) exceeds the threshold, then the load balancer 138 can start up virtual machines to reduce the average workload per virtual machine, paragraphs [31]-[32]);
receive, from the management apparatus, an addition command of adding a resource allocated to the first virtual machine (If the other virtual machines (112, 116, 118, which are all assumed to be active) are able to handle requests from clients 110 (associated with requesting server (management apparatus, Fig. 1), the load balancer 138 continues to distribute the requests to such virtual machines 112, 116, 118, fig.1; paragraphs [18]-[20]);
notify the addition command to the information processing apparatus ((If the other virtual machines (112, 116, 118, which are all assumed to be active) are able to handle requests from clients 110 (associated with requesting server (management apparatus, Fig. 1), the load balancer 138 continues to distribute the requests to such virtual machines 112, 116, 118 (associated with physical machine, fig.1; paragraphs [18]-[20]

Hyser does not teach execute the addition command to add the resource, and the second processor is configured to: create, upon being notified of the occurrence of the overload, the addition command based on resource information of the information processing apparatus and management information of the virtual load balancer; the resource information and the management information being stored in the memory.
However, El-Charif teaches execute the addition command to add the resource, and the second processor is configured to (automatically generate the command indicating the number of additional resources being requested, and execute the command, adding the number of additional resources as requested, paragraphs [50]-[51]) : create, upon being notified of the occurrence of the overload (the command to deploy the number of additional instances of the application is generated based on a detection of an overload condition, paragraph [51]);  the addition command based on resource information of the information processing apparatus (satisfying one or more predetermined traffic level criteria (e.g., more than a specified number of requests within a predetermined period of time) and management information of the virtual load balancer (The overload condition can comprising at least one of a traffic level of the online service satisfying one or more predetermined traffic level criteria (e.g., more than a specified number of requests within a predetermined period of time), a network connection speed of the online service satisfying one or more predetermined network connection speed criteria (e.g., the network speed of the cloud computing environment 300 dropping below a predetermined level), and a server speed of the online 
 the resource information and the management information being stored in the memory (The application servers 140 are, in turn, shown to be coupled to one or more database servers 124 that facilitate access to one or more information storage repositories or database(s) 126. In an example embodiment, the databases 126 are storage devices that store information to be posted (e.g., publications or listings) to the publication system 142. The databases 126 may also store digital item information in accordance with example embodiments, paragraph [29]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of receive, from the management apparatus, an addition command of adding a resource allocated to the first virtual machine; execute the addition command to add the resource, and the second processor is configured to: create, upon being notified of the occurrence of the overload, the addition command based on resource information of the information processing apparatus and management information of the virtual load balance  as taught by  Kruse into Kommula to allow to effectively create the add resource request to distribute to virtual machines thereby, improve the cloud optimization.


As to claim 2, the resource is at least a processor or a memory (associating physical random-access memory (RAM) with virtual RAM, etc., col. 2, lines 55-66).

Allowable Subject Matter
Claims 3-5 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 3-5 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 8,825,856 B1 discloses an analyzing means for analyzing the source schemes provided by the client to create target schemes, analyzing the business logic in the source application to create workflow diagrams that represent the source application processes, identifying the code segment in the source application and analyzing the target to generate the target architecture and the technology associated with it; A setting up means for generating custom knowledge base where the existing KB i reviewed for particular migration and in case of no such KB exist, a custom KB is created; A processing means for conversion of source code in format of target specification wherein the complete source code is passed through a knowledge engine on the basis c iteration and during this time the knowledge engine remains coupled to the knowledge base for conversion of source code in format of target specifications; and after each iteration the knowledge base is updated which leads to speedy and better conversion c source code as the Custom KB has now more structured information of source platform and source application with respect to target platform and target specifications; and A 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims second processor is further configured to: create, when creating an addition command of adding a memory as the
resource, a securing command of securing a data area used by the virtual load balancer for processing; notify the securing command and the addition command of adding a memory to the information processing apparatus, and the first processor is further configured to: execute the addition command of adding a memory after executing the securing command… Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195